                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       Joseph Edward Borgese,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:21-cv-00197-FDW-DCK
                                      )
                 vs.                  )
                                      )
   Columbia Sportswear Company,       )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 21, 2021 Order.

                                               July 21, 2021




     Case 3:21-cv-00197-FDW-DCK Document 22 Filed 07/21/21 Page 1 of 1
